Citation Nr: 9929313	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-00 473A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' January 1997 decision which found 
that the moving party had not submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to September 
1946.

This case is currently before the Board on motion by the 
moving party alleging CUE in the January 1997 Board decision.


FINDINGS OF FACT

1.  The January 1997 Board decision found that the moving 
party had not submitted new and material evidence to reopen 
her claim for service connection for the cause of the 
veteran's death.  

2.  The Board's decision of January 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's January 1997 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The moving party's claim of entitlement to service connection 
for the cause of the veteran's death was initially denied by 
an August 1952 rating decision.  Since that time, she has 
attempted to reopen the claim on numerous occasions.  In June 
1993 correspondence, the moving party again sought to reopen 
her claim for service connection for the cause of the 
veteran's death.  In a decision later that month, the RO 
determined that the moving party had not submitted new and 
material evidence to reopen the claim.  The moving party did 
not appeal the RO's June 1993 decision, and it became final.

During a March 1994 personal hearing, the moving party 
testified that her husband experienced several headaches and 
heart ailments following his discharge from service, but 
could not afford medication.  Transcript (T.) at 2.  In 
support of her claim, the moving party submitted a joint 
affidavit from friends of the veteran indicating that he 
suffered from severe mental disorders and acute heart disease 
from November 1946 until the time of his death.  Further, the 
veteran's friends opined that his mental disorder and heart 
disease caused his death.

Based on this evidence, an April 1994 rating decision 
determined that new and material evidence had not been 
submitted to reopen the moving party's claim for service 
connection for the cause of the veteran's death.  The moving 
party filed a notice of disagreement (NOD) with this decision 
in June 1994, and submitted a substantive appeal (Form 1-9) 
in August 1994, perfecting her appeal.

In January 1997, the Board found that the moving party had 
not submitted new and material evidence to reopen her claim 
for service connection for the cause of the veteran's death.  
The Board determined that while the evidence submitted was 
new, it was not material.
 
In January 1998 correspondence, the moving party sought 
reconsideration of the Board's January 1997 determination. 
Therein, she reiterated her contentions that the veteran's 
death was caused by his mental disorder and heart disease, 
and that service connection was warranted for the cause of 
the veteran's death.  

Reconsideration of the determination was denied in March 
1998.  At that time, the moving party was informed that the 
Board was engaged in promulgating regulations regarding 
revision of prior Board decisions on the grounds of CUE and 
had decided to defer determinations on all such requests 
until these regulations had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  She was advised to review the 
pertinent regulations and specifically confirm that she 
wished to proceed with CUE review.  In July 1999 
correspondence, the moving party confirmed that she was 
pursuing CUE review.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's January 1997 decision contains CUE.  While the 
standard for finding new and material evidence has changed 
since the January 1997 decision, this does not provide a 
basis to find CUE.  As stated by the U.S. Court of Appeals 
for Veterans Claims (Court), for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), decided after the Board's January 1997 
decision, would not support the moving party's CUE claim.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
January 1997 decision by the Board.  In fact, her contentions 
amount to a disagreement with the outcome of this decision.  
She has not set forth any basis for a finding of error or any 
indication why the result of this decision would have been 
different but for an alleged error.  Accordingly, in the 
absence of any additional allegations, the motion is denied.



ORDER

The motion for revision of the January 1997 Board decision on 
the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 



